UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/17 Item 1. Schedule of Investments. FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin NextStep Conservative Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.4% Domestic Equity 18.0% Delaware Value Fund, Class I 6,956 $ 142,252 a,b Franklin Focused Core Equity Fund, Class R6 11,331 172,901 iShares S&P 500 Value ETF 2,088 220,973 Pioneer Fundamental Growth Fund, Class K 4,629 94,806 630,932 Domestic Fixed Income 55.5% Delaware Corporate Bond Fund, Class I 74,961 433,277 b Franklin Strategic Income Fund, Class R6 30,069 294,369 iShares 3-7 Year Treasury Bond ETF 3,976 489,247 iShares Core U.S. Aggregate Bond ETF 5,665 616,182 iShares TIPS Bond ETF 1,025 117,516 1,950,591 Foreign Equity 9.8% Columbia European Equity Fund, Class Z 8,789 52,646 b Franklin Mutual European Fund, Class R6 2,710 52,740 a Hennessy Japan Fund 1,789 50,912 iShares Core MSCI Emerging Markets ETF 1,014 46,806 iShares MSCI Japan ETF (Japan) 987 50,564 SPDR EURO STOXX 50 ETF (Euro Community) 1,319 45,097 Van Eck Emerging Markets Fund, Class I 3,365 47,015 345,780 Foreign Fixed Income 14.1% b Templeton Global Total Return Fund, Class R6 26,366 324,567 Vanguard Total International Bond ETF 3,161 171,295 495,862 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $3,341,913) 3,423,165 Short Term Investments (Cost $139,357) 4.0% Money Market Funds 4.0% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.17%. 139,357 139,357 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $3,481,270) 101.4% 3,562,522 Other Assets, less Liabilities (1.4)% (47,463 ) Net Assets 100.0% $ 3,515,059 See Abbreviations on page 22. a Non-income producing. b See Note 4 regarding investments in FT Underlying Funds. c The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin NextStep Growth Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.3% Alternative Strategies 3.5% a Franklin K2 Alternative Strategies Fund, Class R6 16,076 $ 177,323 Domestic Equity 48.4% Delaware Value Fund, Class I 24,132 493,502 a,b Franklin Focused Core Equity Fund, Class R6 44,202 674,518 a,b Franklin Small Cap Growth Fund, Class R6 8,760 182,555 iShares S&P 500 Value ETF 8,150 862,515 Pioneer Fundamental Growth Fund, Class K 12,045 246,680 2,459,770 Domestic Fixed Income 15.9% Delaware Corporate Bond Fund, Class I 25,235 145,858 a Franklin Strategic Income Fund, Class R6 12,422 121,611 iShares 3-7 Year Treasury Bond ETF 1,644 202,294 iShares Core U.S. Aggregate Bond ETF 2,681 291,612 iShares TIPS Bond ETF 424 48,612 809,987 Foreign Equity 26.5% Columbia European Equity Fund, Class Z 34,327 205,619 a Franklin Mutual European Fund, Class R6 10,587 206,026 b Hennessy Japan Fund 7,147 203,401 iShares Core MSCI Emerging Markets ETF 3,863 178,316 iShares MSCI Japan ETF (Japan) 3,944 202,051 SPDR EURO STOXX 50 ETF (Euro Community) 5,154 176,215 Van Eck Emerging Markets Fund, Class I 12,808 178,924 1,350,552 Foreign Fixed Income 4.0% a Templeton Global Total Return Fund, Class R6 10,653 131,145 Vanguard Total International Bond ETF 1,307 70,826 201,971 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $4,745,004) 4,999,603 Short Term Investments (Cost $69,030) 1.4% Money Market Funds 1.4% a,c Institutional Fiduciary Trust Money Market Portfolio, 0.17%. 69,030 69,030 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $4,814,034) 99.7% 5,068,633 Other Assets, less Liabilities 0.3% . 15,082 Net Assets 100.0% $ 5,083,715 See Abbreviations on page 22. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. c The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments | See Notes to Statements of Investments. | 2 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin NextStep Moderate Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.8% Alternative Strategies 3.5% a Franklin K2 Alternative Strategies Fund, Class R6 38,755 $ 427,468 Domestic Equity 38.2% Delaware Value Fund, Class I 45,795 936,496 a,b Franklin Focused Core Equity Fund, Class R6 83,885 1,280,087 a,b Franklin Small Cap Growth Fund, Class R6 16,626 346,483 iShares S&P 500 Value ETF 15,466 1,636,767 Pioneer Fundamental Growth Fund, Class K 22,857 468,114 4,667,947 Domestic Fixed Income 28.0% Delaware Corporate Bond Fund, Class I 106,497 615,554 a Franklin Strategic Income Fund, Class R6 52,422 513,208 iShares 3-7 Year Treasury Bond ETF 6,941 854,090 iShares Core U.S. Aggregate Bond ETF 11,315 1,230,733 iShares TIPS Bond ETF 1,789 205,109 3,418,694 Foreign Equity 22.1% Columbia European Equity Fund, Class Z 68,509 410,369 a Franklin Mutual European Fund, Class R6 21,129 411,173 b Hennessy Japan Fund 14,218 404,653 iShares Core MSCI Emerging Markets ETF 7,743 357,417 iShares MSCI Japan ETF (Japan) 7,847 402,002 SPDR EURO STOXX 50 ETF (Euro Community) 10,287 351,713 Van Eck Emerging Markets Fund, Class I 25,667 358,565 2,695,892 Foreign Fixed Income 7.0% a Templeton Global Total Return Fund, Class R6 44,975 553,647 Vanguard Total International Bond ETF 5,518 299,020 852,667 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $11,540,660) 12,062,668 Short Term Investments (Cost $296,300) 2.5% Money Market Funds 2.5% a,c Institutional Fiduciary Trust Money Market Portfolio, 0.17% 296,300 296,300 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $11,836,960) 101.3% 12,358,968 Other Assets, less Liabilities (1.3)% (152,871 ) Net Assets 100.0% $ 12,206,097 See Abbreviations on page 22. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. c The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments | See Notes to Statements of Investments. | 3 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin Payout 2017 Fund Principal Country Amount* Value Corporate Bonds 77.4% Automobiles & Components 1.4% a Hyundai Capital America, senior note, 144A, 2.125%, 10/02/17 United States $ $ Banks 14.3% Bank of America Corp., senior note, 6.40%, 8/28/17. United States Bank of Nova Scotia, senior note, 1.375%, 12/18/17 Canada HSBC USA Inc., senior note, 1.50%, 11/13/17 United States Royal Bank of Canada, secured note, 1.20%, 9/19/17 Canada Wells Fargo & Co., senior note, 5.625%, 12/11/17 United States Capital Goods 4.3% General Dynamics Corp., senior note, 1.00%, 11/15/17 United States General Electric Co., senior note, 5.25%, 12/06/17 United States Consumer Services 1.4% Carnival Corp., senior note, 1.875%, 12/15/17 United States Diversified Financials 8.8% The Bear Stearns Cos. LLC, senior note, 6.40%, 10/02/17 United States The Goldman Sachs Group Inc., senior note, 6.25%, 9/01/17 United States Morgan Stanley, senior note, 5.95%, 12/28/17 United States Energy 10.0% EOG Resources Inc., senior note, 5.875%, 9/15/17 United States Kinder Morgan Inc., senior note, 7.00%, 6/15/17 United States National Oilwell Varco Inc., senior note, 1.35%, 12/01/17 United States Statoil ASA, senior note, 1.25%, 11/09/17 Norway Food & Staples Retailing 1.4% Walgreens Boots Alliance Inc., senior note, 1.75%, 11/17/17 United States Food, Beverage & Tobacco 1.4% Bunge Ltd. Finance Corp., senior note, 3.20%, 6/15/17. United States Health Care Equipment & Services 4.3% Aetna Inc., senior note, 1.50%, 11/15/17 United States Becton Dickinson and Co., senior note, 1.80%, 12/15/17. United States Insurance 4.3% MetLife Inc., senior note, 1.903%, 12/15/17 United States Prudential Financial Inc., senior note, 6.00%, 12/01/17 United States Materials 5.7% Ecolab Inc., senior note, 1.45%, 12/08/17 United States Potash Corp. of Saskatchewan Inc., senior note, 3.25%, 12/01/17 Canada Rohm & Haas Co., senior bond, 6.00%, 9/15/17 United States Media 2.9% Time Warner Cos. Inc., senior bond, 7.25%, 10/15/17 United States Viacom Inc., senior note, 6.125%, 10/05/17 United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 FRANKLIN FUND ALLOCATOR SERIES STATEMENT OF INVESTMENTS Franklin Payout 2017 Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Semiconductors & Semiconductor Equipment 2.8% Intel Corp., senior note, 1.35%, 12/15/17. United States $ 100,000 $ 100,107 Software & Services 1.4% Autodesk Inc., senior note, 1.95%, 12/15/17 United States 50,000 50,101 Technology Hardware & Equipment 1.4% Hewlett Packard Enterprise Co., senior note, 2.45%, 10/05/17 United States 50,000 50,230 Telecommunication Services 4.3% AT&T Inc., senior note, 1.40%, 12/01/17 United States 50,000 49,978 Verizon Communications Inc., senior note, 1.10%, 11/01/17 United States 100,000 99,914 149,892 Utilities 7.3% American Electric Power Co. Inc., senior note, 1.65%, 12/15/17 United States 50,000 50,097 CenterPoint Energy Resources Corp., senior note, 6.125%, 11/01/17 United States 50,000 51,498 Pacific Gas & Electric Co., senior note, 5.625%, 11/30/17 United States 100,000 103,115 TECO Finance Inc., senior note, 6.572%, 11/01/17 United States 50,000 51,603 256,313 Total Corporate Bonds (Cost $2,733,777) 2,735,123 U.S. Government and Agency Securities 13.7% FHLB, 1.125%, 12/08/17 United States 150,000 150,241 3.125%, 12/08/17 United States 155,000 157,709 FNMA, 0.875%, 12/20/17 United States 175,000 175,002 Total U.S. Government and Agency Securities (Cost $482,785) 482,952 Asset-Backed Securities (Cost $100,320) 2.8% Diversified Financials 2.8% Discover Card Execution Note Trust, 2014-A5, A, 1.39%, 4/15/20 United States 100,000 100,061 Municipal Bonds (Cost $50,000) 1.4% Jersey City GO, Hudson County, Qualified Public Improvement, Refunding, Series A, 1.829%, 9/01/17 United States 50,000 50,046 Total Investments before Short Term Investments (Cost $3,366,882) 3,368,182 Shares Short Term Investments (Cost $140,490) 4.0% Money Market Funds 4.0% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.17% United States 140,490 140,490 Total Investments (Cost $3,507,372) 99.3% 3,508,672 Other Assets, less Liabilities 0.7% 23,078 Net Assets 100.0% $ 3,531,750 |5 FRANKLIN FUND ALLOCATOR SERIES STATEMENT OF INVESTMENTS Franklin Payout 2017 Fund (continued) See Abbreviations on page 22. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. b The rate shown is the annualized seven-day yield at period end. c See Note 4 regarding investments in FT Underlying Funds. |6 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin Payout 2018 Fund Principal Country Amount* Value Corporate Bonds 79.8% Automobiles & Components 2.8% Toyota Motor Credit Corp., senior note, 2.00%, 10/24/18 United States $ 100,000 $ 100,772 Banks 20.1% Bank of America Corp., senior note, 6.875%, 11/15/18 United States 100,000 108,370 Bank of Nova Scotia, senior note, 2.05%, 10/30/18 Canada 100,000 100,719 BNP Paribas SA, senior note, 2.40%, 12/12/18 France 100,000 100,933 Citigroup Inc., senior note, 2.50%, 9/26/18 United States 100,000 101,014 HSBC USA Inc., senior note, 2.625%, 9/24/18 United States 100,000 101,011 KeyCorp., senior note, 2.30%, 12/13/18 United States 50,000 50,282 Royal Bank of Canada, secured note, 2.00%, 10/01/18 Canada 100,000 100,605 Suntrust Banks Inc., senior note, 2.35%, 11/01/18 United States 50,000 50,429 713,363 Capital Goods 9.0% Caterpillar Inc., senior note, 7.90%, 12/15/18. United States 100,000 110,844 John Deere Capital Corp., senior note, 1.95%, 12/13/18 United States 100,000 100,647 Raytheon Co., senior bond, 6.40%, 12/15/18 United States 100,000 108,507 319,998 Consumer Services 2.9% Starbucks Corp., senior note, 2.00%, 12/05/18 United States 100,000 100,966 Diversified Financials 2.8% Morgan Stanley, senior note, 2.20%, 12/07/18 United States 100,000 100,581 Energy 11.5% Apache Corp., senior note, 6.90%, 9/15/18 United States 50,000 53,789 Devon Energy Corp., senior note, 2.25%, 12/15/18. United States 50,000 49,910 Oneok Partners LP, senior note, 3.20%, 9/15/18 United States 50,000 50,975 Shell International Finance BV, senior note, 2.00%, 11/15/18. Netherlands 100,000 100,578 Spectra Energy Partners LP, senior note, 2.95%, 9/25/18 United States 50,000 50,672 Statoil ASA, senior note, 1.95%, 11/08/18 Norway 100,000 100,407 406,331 Food & Staples Retailing 3.0% CVS Health Corp., senior note, 2.25%, 12/05/18 United States 50,000 50,501 Kroger Co., senior bond, 6.80%, 12/15/18 United States 50,000 54,240 104,741 Food, Beverage & Tobacco 4.4% Altria Group Inc., senior note, 9.70%, 11/10/18 United States 50,000 56,548 The Coca-Cola Co., senior note, 1.65%, 11/01/18 United States 100,000 100,570 157,118 Health Care Equipment & Services 2.9% Boston Scientific Corp., senior note, 2.65%, 10/01/18 United States 50,000 50,638 Laboratory Corp. of America Holdings, senior note, 2.50%, 11/01/18 United States 50,000 50,518 101,156 Materials 2.8% Monsanto Co., senior note, 1.85%, 11/15/18 United States 50,000 49,951 Praxair Inc., senior note, 1.25%, 11/07/18 United States 50,000 49,871 99,822 Pharmaceuticals, Biotechnology & Life Sciences 4.3% Abbvie Inc., senior note, 2.00%, 11/06/18 United States 50,000 50,265 Thermo Fisher Scientific Inc., senior note, 2.15%, 12/14/18. United States 100,000 100,645 150,910 Quarterly Statement of Investments | See Notes to Statements of Investments. | 7 FRANKLIN FUND ALLOCATOR SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Payout 2018 Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Real Estate 1.5% Boston Properties LP, senior note, 3.70%, 11/15/18 United States $ 50,000 $ 51,450 Semiconductors & Semiconductor Equipment 1.4% Maxim Integrated Products Inc., senior note, 2.50%, 11/15/18 United States 50,000 50,500 Technology Hardware & Equipment 1.4% Tyco Electronics Group SA, senior note, 2.375%, 12/17/18 Switzerland 50,000 50,428 Telecommunication Services 1.4% AT&T Inc., senior note, 2.375%, 11/27/18 United States 50,000 50,469 Utilities 7.6% Berkshire Hathaway Energy Co., senior note, 2.00%, 11/15/18 United States 50,000 50,166 Duke Energy Carolinas LLC, secured note, 7.00%, 11/15/18 United States 100,000 108,930 Pacific Gas & Electric Co., senior note, 8.25%, 10/15/18 United States 100,000 110,120 269,216 Total Corporate Bonds (Cost $2,822,862) 2,827,821 U.S. Government and Agency Securities 17.3% FHLB, 3.75%, 12/14/18. United States 125,000 130,440 FNMA, 1.625%, 11/27/18 United States 175,000 176,250 U.S. Treasury Note, 1.375%, 12/31/18 United States 130,000 130,404 1.50%, 12/31/18 United States 175,000 175,967 Total U.S. Government and Agency Securities (Cost $612,670) 613,061 Total Investments before Short Term Investments (Cost $3,435,532) 3,440,882 Shares Short Term Investments (Cost $78,309) 2.2% Money Market Funds 2.2% a,b Institutional Fiduciary Trust Money Market Portfolio, 0.17% United States 78,309 78,309 Total Investments (Cost $3,513,841) 99.3% 3,519,191 Other Assets, less Liabilities 0.7% 24,066 Net Assets 100.0% $ 3,543,257 See Abbreviations on page 22. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The rate shown is the annualized seven-day yield at period end. b See Note 4 regarding investments in FT Underlying Funds. |8 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin Payout 2019 Fund Principal Country Amount* Value Corporate Bonds 80.1% Banks 15.0% Bank of Nova Scotia, secured note, 2.125%, 9/11/19 Canada $ 100,000 $ 100,193 HSBC USA Inc., senior note, 2.375%, 11/13/19 United States 100,000 100,553 JPMorgan Chase & Co., senior note, 2.20%, 10/22/19 United States 100,000 100,579 Royal Bank of Canada, secured note, 2.20%, 9/23/19 Canada 100,000 100,451 The Toronto-Dominion Bank, senior note, 2.25%, 11/05/19 Canada 100,000 100,912 Westpac Banking Corp., senior note, 4.875%, 11/19/19 Australia 100,000 107,158 609,846 Capital Goods 15.4% Boeing Capital Corp., senior note, 4.70%, 10/27/19 United States 100,000 108,029 Caterpillar Financial Services Corp., senior note, 2.25%, 12/01/19 United States 100,000 100,878 Deere & Co., senior note, 4.375%, 10/16/19 United States 100,000 106,290 Emerson Electric Co., senior bond, 4.875%, 10/15/19. United States 100,000 107,883 General Electric Co., senior secured note, first lien, 2.10%, 12/11/19 United States 100,000 100,719 Lockheed Martin Corp., senior note, 4.25%, 11/15/19 United States 100,000 106,307 630,106 Commercial & Professional Services 1.3% Republic Services Inc., senior note, 5.50%, 9/15/19 United States 50,000 54,283 Diversified Financials 5.1% Goldman Sachs Group Inc., senior note, 2.55%, 10/23/19. United States 100,000 101,107 Morgan Stanley, senior note, 5.625%, 9/23/19 United States 100,000 108,392 209,499 Energy 10.0% Chevron Corp., senior note, 2.193%, 11/15/19 United States 100,000 100,948 Enterprise Products Operating LLC, senior note, 2.55%, 10/15/19 United States 50,000 50,613 Kinder Morgan Inc., senior note, 3.05%, 12/01/19 United States 50,000 50,908 Plains All American Pipeline LP/PAA Finance Corp., senior note, 2.60%, 12/15/19 United States 50,000 50,146 Pride International Inc., senior bond, 8.50%, 6/15/19 United States 50,000 55,250 Statoil ASA, senior note, 2.25%, 11/08/19 Norway 100,000 100,893 408,758 Food & Staples Retailing 3.7% Costco Wholesale Corp., senior note, 1.70%, 12/15/19 United States 100,000 100,142 Walgreens Boots Alliance Inc., senior note, 2.70%, 11/18/19 United States 50,000 50,753 150,895 Food, Beverage & Tobacco 4.1% Anheuser-Busch InBev Worldwide Inc., senior note, 6.875%, 11/15/19 Belgium 100,000 112,759 Mead Johnson Nutrition Co., senior note, 4.90%, 11/01/19 United States 50,000 53,563 166,322 Health Care Equipment & Services 5.0% Becton Dickinson and Co., senior note, 2.675%, 12/15/19. United States 50,000 50,783 UnitedHealth Group Inc., senior note, 2.30%, 12/15/19 United States 100,000 101,153 Zimmer Biomet Holdings Inc., senior bond, 4.625%, 11/30/19 United States 50,000 53,117 205,053 Insurance 1.4% CNA Financial Corp., senior bond, 7.35%, 11/15/19 United States 50,000 56,583 Materials 3.8% Eastman Chemical Co., senior bond, 5.50%, 11/15/19 United States 50,000 54,455 PPG Industries Inc., senior note, 2.30%, 11/15/19 United States 100,000 101,240 155,695 Quarterly Statement of Investments | See Notes to Statements of Investments. | 9 FRANKLIN FUND ALLOCATOR SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Payout 2019 Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Media 2.5% Scripps Networks Interactive Inc., senior note, 2.75%, 11/15/19 United States $ 50,000 $ 50,707 Viacom Inc., senior note, 2.75%, 12/15/19. United States 50,000 50,371 101,078 Pharmaceuticals, Biotechnology & Life Sciences 2.5% Johnson & Johnson, senior note, 1.875%, 12/05/19 United States 100,000 100,760 Real Estate 1.4% Weyerhaeuser Co., senior note, 7.375%, 10/01/19 United States 50,000 56,155 Telecommunication Services 1.3% AT&T Inc., senior note, 5.875%, 10/01/19 United States 50,000 54,607 Utilities 7.6% Dominion Resources Inc., senior note, 2.50%, 12/01/19 United States 50,000 50,565 DTE Energy Co., senior note, 2.40%, 12/01/19 United States 50,000 50,374 Georgia Power Co., senior note, 4.25%, 12/01/19 United States 100,000 105,928 Progress Energy Inc., senior bond, 4.875%, 12/01/19. United States 50,000 53,482 Public Service Electric and Gas Co., secured note, 2.00%, 8/15/19 United States 50,000 50,161 310,510 Total Corporate Bonds (Cost $3,248,156) 3,270,150 U.S. Government and Agency Securities 17.8% FFCB, 1.95%, 12/17/19. United States 150,000 151,682 FHLB, 1.25%, 12/13/19 United States 160,000 158,902 2.375%, 12/13/19 United States 210,000 214,805 FNMA, 1.75%, 11/26/19 United States 200,000 201,363 Total U.S. Government and Agency Securities (Cost $724,168) 726,752 Total Investments before Short Term Investments (Cost $3,972,324) 3,996,902 Shares Short Term Investments (Cost $55,005) 1.4% Money Market Funds 1.4% a,b Institutional Fiduciary Trust Money Market Portfolio, 0.17% United States 55,005 55,005 Total Investments (Cost $4,027,329) 99.3% 4,051,907 Other Assets, less Liabilities 0.7% 28,919 Net Assets 100.0% $ 4,080,826 See Abbreviations on page 22. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The rate shown is the annualized seven-day yield at period end. b See Note 4 regarding investments in FT Underlying Funds. |10 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin Payout 2020 Fund Country/ Principal Organization Amount* Value Corporate Bonds 75.7% Banks 5.1% Bank of America Corp., senior note, 2.625%, 10/19/20 United States $ 100,000 $ 100,776 JPMorgan Chase & Co., senior note, 4.25%, 10/15/20 United States 100,000 106,750 207,526 Capital Goods 8.8% Boeing Co., senior note, 1.65%, 10/30/20 United States 100,000 98,915 Emerson Electric Co., senior bond, 4.25%, 11/15/20 United States 100,000 107,109 Lockheed Martin Corp., senior note, 2.50%, 11/23/20 United States 50,000 50,521 Raytheon Co., senior note, 3.125%, 10/15/20 United States 100,000 103,554 360,099 Consumer Services 2.6% Carnival Corp., senior note, 3.95%, 10/15/20 United States 50,000 52,771 Yum! Brands Inc., senior bond, 3.875%, 11/01/20 United States 50,000 51,562 104,333 Diversified Financials 5.2% Morgan Stanley, senior note, 5.50%, 7/24/20 United States 100,000 109,733 Northern Trust Corp., senior note, 3.45%, 11/04/20 United States 100,000 104,297 214,030 Energy 7.7% Energy Transfer Partners LP, senior note, 4.15%, 10/01/20 United States 50,000 52,246 Enterprise Products Operating LLC, senior note, 5.20%, 9/01/20 United States 50,000 54,650 Pride International Inc., senior bond, 6.875%, 8/15/20 United States 50,000 52,875 Statoil ASA, senior note, 2.90%, 11/08/20 Norway 100,000 102,332 Williams Partners LP, senior note, 4.125%, 11/15/20. United States 50,000 52,534 314,637 Food, Beverage & Tobacco 7.7% Coca Cola Co., senior note, 3.15%, 11/15/20 United States 100,000 104,365 Hershey Co., senior note, 4.125%, 12/01/20 United States 100,000 107,073 PepsiCo Inc., senior bond, 3.125%, 11/01/20. United States 100,000 104,112 315,550 Health Care Equipment & Services 9.0% Aetna Inc., senior bond, 3.95%, 9/01/20 United States 100,000 105,380 Becton Dickinson and Co., senior note, 3.25%, 11/12/20. United States 50,000 51,584 Cigna Corp., senior bond, 4.375%, 12/15/20 United States 50,000 53,248 Laboratory Corp. of America Holdings, senior note, 4.625%, 11/15/20 United States 50,000 53,237 UnitedHealth Group Inc., senior note, 3.875%, 10/15/20 United States 100,000 106,136 369,585 Household & Personal Products 2.5% Colgate-Palmolive Co., senior note, 2.95%, 11/01/20 United States 100,000 103,412 Insurance 9.2% AEGON Funding Co. LLC, senior bond, 5.75%, 12/15/20 United States 100,000 110,748 Berkshire Hathaway Finance Corp., senior note, 2.90%, 10/15/20 United States 100,000 103,369 Prudential Financial Inc., senior note, 4.50%, 11/15/20 United States 50,000 54,004 Travelers Cos. Inc., senior note, 3.90%, 11/01/20 United States 100,000 105,788 373,909 Materials 2.2% The Dow Chemical Co., senior bond, 4.25%, 11/15/20 United States 31,000 33,019 a Georgia-Pacific LLC, senior note, 144A, 5.40%, 11/01/20 United States 50,000 54,970 87,989 Quarterly Statement of Investments | See Notes to Statements of Investments. | 11 FRANKLIN FUND ALLOCATOR SERIES Franklin Payout 2020 Fund (continued) Country/ Principal Organization Amount* Value Corporate Bonds (continued) Media 1.3% 21st Century Fox America Inc., senior bond, 5.65%, 8/15/20 United States $ 50,000 $ 55,196 Pharmaceuticals, Biotechnology & Life Sciences 2.6% Amgen Inc., senior note, 3.45%, 10/01/20 United States 50,000 52,138 Celgene Corp., senior bond, 3.95%, 10/15/20 United States 50,000 52,538 104,676 Technology Hardware & Equipment 0.2% HP Inc., senior note, 3.75%, 12/01/20 United States 9,000 9,363 Utilities 11.6% Alabama Power Co., senior note, 3.375%, 10/01/20 United States 100,000 103,673 Constellation Energy Group, senior note, 5.15%, 12/01/20 United States 50,000 54,057 Exelon Generation Co. LLC, senior bond, 4.00%, 10/01/20 United States 50,000 52,022 Kinder Morgan Energy Partners LP, senior bond, 5.30%, 9/15/20 United States 50,000 54,344 Pacific Gas & Electric Co., senior note, 3.50%, 10/01/20 United States 100,000 104,003 Transcanada Pipelines Ltd., senior bond, 3.80%, 10/01/20 Canada 100,000 104,828 472,927 Total Corporate Bonds (Cost $3,070,925) 3,093,232 Foreign Government and Agency Securities 4.9% Inter-American Development Bank, senior note, 2.125%, 11/09/20 Supranational b 100,000 100,748 International Bank for Reconstruction and Development, senior note, 2.125%, 11/01/20 Supranational b 100,000 100,821 Total Foreign Government and Agency Securities (Cost $201,712) 201,569 U.S. Government and Agency Securities 17.6% FHLB, 3.125%, 12/11/20 United States 200,000 210,011 U.S. Treasury Note, 2.625%, 11/15/20 United States 145,000 149,891 2.00%, 11/30/20 United States 145,000 146,574 2.375%, 12/31/20 United States 205,000 210,029 Total U.S. Government and Agency Securities (Cost $714,299) 716,505 Total Investments before Short Term Investments (Cost $3,986,936) 4,011,306 Shares Short Term Investments (Cost $37,691) 0.9% Money Market Funds 0.9% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.17% United States 37,691 37,691 Total Investments (Cost $4,024,627) 99.1% 4,048,997 Other Assets, less Liabilities 0.9% 35,750 Net Assets 100.0% . $ 4,084,747 |12 FRANKLIN FUND ALLOCATOR SERIES Franklin Payout 2020 Fund (continued) See Abbreviations on page 22. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2017, the value of this security was $54,970, representing 1.4% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c The rate shown is the annualized seven-day yield at period end. d See Note 4 regarding investments in FT Underlying Funds. |13 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, February 28, 2017 (unaudited) Franklin Payout 2021 Fund Country/ Principal Organization Amount* Value Corporate Bonds 75.2% Capital Goods 10.1% The Boeing Co., senior note, 2.35%, 10/30/21 United States $ 100,000 $ 100,574 Emerson Electric Co., senior note, 2.625%, 12/01/21 United States 100,000 101,648 General Electric Co., senior note, 4.65%, 10/17/21 United States 100,000 110,514 John Deere Capital Corp., senior bond, 3.15%, 10/15/21. United States 100,000 103,363 416,099 Consumer Services 2.5% Marriott International Inc., senior note, N, 3.125%, 10/15/21 United States 50,000 50,833 Yum! Brands Inc., senior bond, 3.75%, 11/01/21 United States 50,000 51,063 101,896 Diversified Financials 5.1% Bank of New York Mellon Corp., senior note, 3.55%, 9/23/21. United States 100,000 104,422 Berkshire Hathaway Inc., senior note, 3.75%, 8/15/21. United States 100,000 106,138 210,560 Energy 13.9% BP Capital Markets PLC, senior note, 3.561%, 11/01/21 United Kingdom 100,000 104,311 ConocoPhillips Co., senior note, 2.875%, 11/15/21 United States 100,000 101,042 Halliburton Co., senior bond, 3.25%, 11/15/21 United States 100,000 102,657 Statoil ASA, senior note, 2.75%, 11/10/21 Norway 100,000 101,241 Total Capital SA, senior bond, 4.25%, 12/15/21 France 100,000 108,183 Williams Partners LP, senior note, 4.00%, 11/15/21 United States 50,000 52,015 569,449 Food & Staples Retailing 2.5% The Kroger Co., senior note, 2.95%, 11/01/21 United States 50,000 50,330 Walgreens Boots Alliance Inc., senior note, 3.30%, 11/18/21 United States 50,000 51,163 101,493 Food, Beverage & Tobacco 3.7% General Mills Inc., senior bond, 3.15%, 12/15/21 United States 50,000 51,301 Philip Morris International Inc., senior note, 2.90%, 11/15/21 United States 100,000 101,507 152,808 Health Care Equipment & Services 3.8% Express Scripts Holding Co., senior note, 4.75%, 11/15/21 United States 50,000 54,018 UnitedHealth Group Inc., senior note, 3.375%, 11/15/21 United States 100,000 103,933 157,951 Insurance 1.3% Prudential Financial Inc., senior note, 4.50%, 11/16/21 United States 50,000 54,265 Materials 5.1% Air Products & Chemicals Inc., senior note, 3.00%, 11/03/21 United States 100,000 102,866 The Dow Chemical Co., senior bond, 4.125%, 11/15/21 United States 50,000 53,247 Ecolab Inc., senior note, 4.35%, 12/08/21 United States 50,000 54,152 210,265 Pharmaceuticals, Biotechnology & Life Sciences 6.4% Gilead Sciences Inc., senior note, 4.40%, 12/01/21 United States 100,000 107,899 Johnson & Johnson, senior note, 2.45%, 12/05/21 United States 100,000 101,557 PerkinElmer Inc., senior note, 5.00%, 11/15/21 United States 50,000 54,186 263,642 Quarterly Statement of Investments | See Notes to Statements of Investments. | 14 FRANKLIN FUND ALLOCATOR SERIES Franklin Payout 2021 Fund (continued) Country/ Principal Organization Amount* Value Corporate Bonds (continued) Real Estate 4.0% American Tower Corp., senior note, 5.90%, 11/01/21 United States $ 50,000 $ 56,116 Simon Property Group LP, senior bond, 4.125%, 12/01/21. United States 100,000 106,623 162,739 Semiconductors & Semiconductor Equipment 2.5% Intel Corp., senior note, 3.30%, 10/01/21 United States 100,000 104,634 Software & Services 2.5% International Business Machines Corp., senior note, 2.90%, 11/01/21. United States 100,000 102,736 Technology Hardware & Equipment 2.8% Thomas & Betts Corp., senior bond, 5.625%, 11/15/21 United States 100,000 112,945 Telecommunication Services 3.9% a Telstra Corp. Ltd., senior note, 144A, 4.80%, 10/12/21 Australia 100,000 109,407 Verizon Communications Inc., senior note, 3.00%, 11/01/21 United States 50,000 50,483 159,890 Transportation 1.3% Norfolk Southern Corp., senior bond, 3.25%, 12/01/21 United States 50,000 51,435 Utilities 3.8% Baltimore Gas & Electric Co., senior note, 3.50%, 11/15/21 United States 50,000 51,992 Pacific Gas & Electric Co., senior note, 3.25%, 9/15/21 United States 100,000 102,680 154,672 Total Corporate Bonds (Cost $3,055,196) 3,087,479 Foreign Government and Agency Securities (Cost $100,134) 2.4% European Investment Bank, senior note, 2.125%, 10/15/21 Supranational b 100,000 99,558 U.S. Government and Agency Securities 17.7% FFCB, 2.00%, 12/01/21. United States 200,000 199,599 FHLB, 2.625%, 12/10/21 United States 200,000 206,240 U.S. Treasury Note, 1.875%, 11/30/21 United States 160,000 159,922 2.125%, 12/31/21 United States 160,000 161,656 Total U.S. Government and Agency Securities (Cost $723,137) 727,417 Municipal Bonds (Cost $113,264) 2.8% California State GO, Various Purpose, 5.70%, 11/01/21 United States 100,000 114,424 Total Investments before Short Term Investments (Cost $3,991,731) 4,028,878 Shares Short Term Investments (Cost $48,599) 1.2% Money Market Funds 1.2% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.17% United States 48,599 48,599 Total Investments (Cost $4,040,330) 99.3% 4,077,477 Other Assets, less Liabilities 0.7% 30,331 Net Assets 100.0% . $ 4,107,808 |15 FRANKLIN FUND ALLOCATOR SERIES Franklin Payout 2021 Fund (continued) See Abbreviations on page 22. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2017, the value of this security was $109,407, representing 2.7% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c The rate shown is the annualized seven-day yield at period end. d See Note 4 regarding investments in FT Underlying Funds. |16 FRANKLIN FUND ALLOCATOR SERIES Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of twenty-four separate funds, eight of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Certain or all Funds invest in mutual funds (Underlying Funds) and exchange traded funds (ETFs), including affiliated funds managed by Franklin Templeton (FT Underlying Funds). The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Investments in the Underlying Funds are valued at their closing NAV each trading day. ETFs listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |17 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. INCOME TAXES At February 28, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin NextStep NextStep NextStep Franklin Conservative Growth Moderate Payout 2017 Fund Fund Fund Fund Cost of investments $ 3,481,757 $ 4,816,737 $ 11,839,795 $ 3,506,723 Unrealized appreciation $ 94,273 $ 257,398 $ 537,741 $ 3,033 Unrealized depreciation (13,508 ) (5,502 ) (18,568 ) (1,084 ) Net unrealized appreciation (depreciation) $ 80,765 $ 251,896 $ 519,173 $ 1,949 Franklin Franklin Franklin Franklin Payout 2018 Payout 2019 Payout 2020 Payout 2021 Fund Fund Fund Fund Cost of investments $ 3,513,781 $ 4,027,078 $ 4,024,627 $ 4,039,332 Unrealized appreciation $ 6,559 $ 25,944 $ 27,489 $ 38,722 Unrealized depreciation (1,149 ) (1,115 ) (3,119 ) (577 ) Net unrealized appreciation (depreciation) $ 5,410 $ 24,829 $ 24,370 $ 38,145 4. INVESTMENTS IN FT UNDERLYING FUNDS The Funds, which are managed by Franklin Advisers, Inc. (Advisers), invest in FT Underlying Funds which are managed by Advisers or its affiliates. The Funds do not invest in FT Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in FT Underlying Funds for the nine months ended February 28, 2017, were as follows: % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin NextStep Conservative Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 2,409 12,077 (3,155 ) 11,331 $ 172,901 $ – $ 220 0.1 % Franklin Growth Opportunities Fund, Class R6 328 133 (461 ) – – a – 575 – Franklin Mutual European Fund, Class R6 1,038 3,170 (1,498 ) 2,710 52,740 1,186 (251 ) b – c Franklin Strategic Income Fund, Class R6 – 34,372 (4,303 ) 30,069 294,369 2,891 (313 ) – c Franklin Total Return Fund, Class R6 16,884 6,863 (23,747 ) – – a 220 6,536 – Institutional Fiduciary Trust Money Market Portfolio, 0.17% 58,273 2,489,688 (2,408,604 ) 139,357 139,357 53 – – c Templeton Global Total Return Fund, Class R6 5,695 28,374 (7,703 ) 26,366 324,567 1,221 147 – c Total $ 983,934 $ 5,571 $ 6,914 Franklin NextStep Growth Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 9,903 45,140 (10,841 ) 44,202 $ 674,518 $ – $ 3,009 0.5 % Franklin Growth Opportunities Fund, Class R6 3,040 1,465 (4,505 ) – – a – 6,083 – Franklin K2 Alternative Strategies Fund, Class R6 3,278 15,633 (2,835 ) 16,076 177,323 1,496 214 – c Franklin Mutual European Fund, Class R6 5,979 9,992 (5,384 ) 10,587 206,026 4,885 (1,168 ) b – c |18 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross GrossHeld at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin NextStep Growth Fund (continued) Non-Controlled Affiliates (continued) Franklin Small Cap Growth Fund, Class R6 1,902 9,504 (2,646 ) 8,760 $ 182,555 $ – $ 1,190 – c Franklin Strategic Income Fund, Class R6 – 13,337 (915 ) 12,422 121,611 554 47 – c Institutional Fiduciary Trust Money Market Portfolio, 0.17% 119,757 2,502,997 (2,553,724 ) 69,030 69,030 42 – – c Templeton Global Total Return Fund, Class R6 5,492 13,878 (8,717 ) 10,653 131,145 502 617 – c Total $ 1,562,208 $ 7,479 $ 9,992 Franklin NextStep Moderate Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 19,714 81,513 (17,342 ) 83,885 $ 1,280,087 $ – $ 8,739 0.9 % Franklin Growth Opportunities Fund, Class R6 6,052 2,720 (8,772 ) – – a – 11,323 – Franklin K2 Alternative Strategies Fund, Class R6 8,672 36,226 (6,143 ) 38,755 427,468 3,830 728 0.1 % Franklin Mutual European Fund, Class R6 12,632 16,248 (7,751 ) 21,129 411,173 9,928 47 b – c Franklin Small Cap Growth Fund, Class R6 – 17,095 (469 ) 16,626 346,483 – (29 ) – c Franklin Strategic Income Fund, Class R6 – 55,354 (2,932 ) 52,422 513,208 5,190 (442 ) – c Franklin Total Return Fund, Class R6 27,827 9,541 (37,368 ) – – a 377 9,444 – Institutional Fiduciary Trust Money Market Portfolio, 0.17% 273,535 4,300,703 (4,277,938 ) 296,300 296,300 133 – – c Templeton Global Total Return Fund, Class R6 25,218 51,679 (31,922 ) 44,975 553,647 1,557 9,154 – c Total $ 3,828,366 $ 21,015 $ 38,964 Franklin Payout 2017 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.17% 91,374 223,167 (174,051 ) 140,490 $ 140,490 $ 37 $ – – c Franklin Payout 2018 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.17% 39,351 283,327 (244,369 ) 78,309 $ 78,309 $ 21 $ – – c Franklin Payout 2019 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.17% 51,192 168,752 (164,939 ) 55,005 $ 55,005 $ 15 $ – – c Franklin Payout 2020 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.17% 86,725 175,097 (224,131 ) 37,691 $ 37,691 $ 9 $ – – c Franklin Payout 2021 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.17% 48,291 177,411 (177,103 ) 48,599 $ 48,599 $ 13 $ – – c a As of February 28, 2017, no longer held by the fund. b Includes realized gain distributions received. c Rounds to less than 0.1%. |19 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2017, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin NextStep Conservative Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds a . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin NextStep Growth Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds a . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin NextStep Moderate Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds a . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Payout 2017 Fund Assets: Investments in Securities: Corporate Bonds $  $ $  $ U.S. Government and Agency Securities   Asset-Backed Securities.   Municipal Bonds   Short Term Investments   Total Investments in Securities $ $ $  $ |20 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Level 1 Level 2 Level 3 Total Franklin Payout 2018 Fund Assets: Investments in Securities: Corporate Bonds $  $ $  $ U.S. Government and Agency Securities   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin Payout 2019 Fund Assets: Investments in Securities: Corporate Bonds $  $ $  $ U.S. Government and Agency Securities   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin Payout 2020 Fund Assets: Investments in Securities: Corporate Bonds $  $ $  $ Foreign Government and Agency Securities   U.S. Government and Agency Securities   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin Payout 2021 Fund Assets: Investments in Securities: Corporate Bonds $  $ $  $ Foreign Government and Agency Securities   U.S. Government and Agency Securities   Municipal Bonds   Short Term Investments   Total Investments in Securities $ $ $  $ a For detailed Underlying Fund and ETF categories, see the accompanying Statement of Investments. 6. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 7. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. |21 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Abbreviations Selected Portfolio ETF Exchange Traded Fund FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FNMA Federal National Mortgage Association GO General Obligation SPDR S&P Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |22 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2017 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 26, 2017
